Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000596
                                                    12-JUL-2012
                                                    08:22 AM
                       NO. SCPW-12-0000596

          IN THE SUPREME COURT OF THE STATE OF HAWAII


   PENISIMANI TEISINA and LESIELI TEISINA, husband and wife,

                          Petitioners,


                               vs.


THE HONORABLE RHONDA A. NISHIMURA, JUDGE OF THE CIRCUIT COURT OF 

   THE FIRST CIRCUIT, STATE OF HAWAII; and HOVEY B. LAMBERT, 

     Trustee under the Hovey B. Lambert Trust, an Unrecorded 

      Revocable Living Trust Agreement dated April 5, 2002, 

                           Respondents.



                       ORIGINAL PROCEEDING
                    (CIVIL NO. 09-1-2529-10)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
       (By: Nakayama, Acting C.J., Acoba and McKenna, JJ.,

 Circuit Judge Ahn, in place of Recktenwald, C.J., recused, and 

      Circuit Judge Trader, assigned by reason of vacancy)



          Upon consideration of Petitioners Penisimani Teisina

and Lesieli Teisina’s Petition for Writ of Mandamus to

Respondents Circuit Court Judge Rhonda A. Nishimura and Hovey B.

Lambert, Trustee Under the Hovey B. Lambert Trust, an Unrecorded

Revocable Living Trust Agreement dated April 5, 2002, the papers

in support and the records and files herein, it appears that:

(1) Petitioners are seeking a writ of mandamus directing the
Respondent Judge to vacate seven orders entered in Lambert v.

Waha(k), Civil No. 09-1-2529, presently pending in the Circuit

Court of the First Circuit and directing the Respondent Judge to

stay a partition sale and order a jury trial; (2) a writ of

mandamus is not intended to serve as a legal remedy in lieu of

the normal appellate procedures, Kema v. Gaddis, 91 Hawaii 200,

204, 982 P.2d 334, 338 (1999); and (3) Petitioners have a remedy

by way of appeal.    Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied without prejudice to any remedy Petitioners

may have by way of appeal.

          DATED:    Honolulu, Hawaii, July 12, 2012.

                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Karen S.S. Ahn

                                     /s/ Rom A. Trader